           Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 DIANA CORZINE,                                               CV-20-24-H-CCL

                                     Plaintiff,

     vs.                                                      Opinion and Order

 UNITED STATES DEPARTMENT OF
 VETERAN AFFAIRS and ROBERT L.
 WILKIE, SECRETARY OF
 VETERANS AFFAIRS,

                                 Defendants.

       Defendants U.S. Department of Veterans Affairs and its Secretary

(collectively the VA) 1 move to dismiss Plaintiff Diane Corzine's retaliation claim

under Title VII (Count II of her amended complaint) for failure to exhaust her

administrative remedies and her Equal Pay Act claim (Count III) because the

Court of Federal Claims has exclusive jurisdiction over that claim. Dr. Corzine

concedes that the Court of Federal Claims has exclusive jurisdiction over her

Equal Pay Act claim, but opposes the motion and moves to transfer that claim

(Count III) to the Court of Federal Claims. The motions having been fully briefed

and no party having requested oral argument, the Court is prepared to rule.



       1
           The Court generally avoids acronyms, but uses VA because it is commonly recognized
as a reference to the Department of Veteran Affairs.
           Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 2 of 18



PROCEDURAL BACKGROUND

       Dr. Corzine filed her initial complaint on March 31, 2020. Her initial

complaint included an Equal Pay Act claim (Count I), a claim for retaliation based

on her Equal Pay Act claim (Count II), a Title VII discrimination claim (Count III)

and a Title VII retaliation claim (Count IV). The VA filed a motion to dismiss

Counts II and IV of the initial complaint on June I, 2020. Rather than filing an

opposing brief, Dr. Corzine moved to amend her initial complaint. The Court

granted her motion and denied the motion to dismiss as moot.

       Dr. Corzine filed her amended complaint on June 10, 2020. The amended

complaint includes the same claims as her initial complaint and adds additional

allegations to support what she calls a separate claim. (See Doc. 12 at ,r,r 22 - 40).

FACTUALBACKGROUNI>2

       Dr. Corzine began working at the Fort Harrison VA Clinic (Fort Harrison)

in November of 2002. Dr. Corzine is double board certified in Family Medicine

and Sleep Medicine and became the Chief of Sleep Medicine in August of 2016.




       2
          The VA has raised a factual challenge to whether Dr. Corzine exhausted her
administrative remedies as to her Title VII retaliation claim and both parties have provided
documents from the administrative record. This summary is drawn from those documents as
well as from the amended complaint. Nothing in this order should be construed as resolving fact
issues that might be disputed when the case proceeds beyond the pleading stage.

                                        Page 2 of 18
           Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 3 of 18



       In 2016, the VA's Physician Compensation Panel (the Panel) 3 conducted a

biennial review and recommended increasing Dr. Corzine's total compensation

package to $299,000, with a base salary of $284,000 and $15,000 extra for her

administrative duties. The Panel made the same recommendation on March 22,

2018. Fort Harrison refused to follow the Panel's recommendation concerning Dr.

Corzine in both 2016 and 2018. By March of 2018, Dr. Corzine had ten years of

sleep medicine experience and sixteen years ofV A experience. Her salary was

$233,000 plus $15,000 extra for her administrative duties, for a total of $248,000.

       At some point, Dr. Corzine learned that the Panel had also recommended a

pay increase for Dr. Thigpen, a male sleep medicine physician working at Fort

Harrison and his pay was increased by $19,000. Like Dr. Corzine, Dr. Thigpen

practiced I 00% sleep medicine. He had five years VA experience and was

supervised by Dr. Corzine.

       In April of 2018, Fort Harrison selected a male applicant (Dr. Alkazir) for a

sleep medicine position with the same clinical responsibilities as Dr. Corzine but

no administrative or supervisory responsibilities. Fort Harrison offered Dr.

Alkazir a compensation package of$284,000 plus $42,000 recruitment incentive,

       3
           The amended complaint (Doc. 12) refers to "the Physician Compensation Panel" in
some paragraphs (see e.g. 'lf'lf 9 and 13) and refers to "the Biennial Compensation Panel" in others
(see e.g. 'If 16); the Court presumes that these references are to the same panel.

                                          Page 3 of 18
           Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 4 of 18



as recommended by the Physician Compensation Panel. In May of 2018, Dr.

Alkazir accepted the position.

       At some point after the 2018 biennial pay review, Dr. Corzine began

objecting to Fort Harrison's failure to increase her salary as recommended by the

panel. She complained internally about the ongoing pay disparities between

herself and Dr. Thigpen and Dr. Alkazir. Fort Harrison tried to withdraw the offer

made to Dr. Alkazir in an effort to avoid raising Dr. Corzine's salary in response

to her protests. Dr. Alkazir accepted a position at a private facility outside the

State of Montana and the open position was not filled. 4

       Dr. Corzine "registered her complaints internally about the ongoing pay

disparities between herself and male physicians. She believed [Fort Harrison's]

failure to pay her in accordance with the Biennial Compensation Panel's

recommendations from 2016 and 2018 or to pay her consistent with the offer made

to Dr. Alkazir was not only discriminatory but in retaliation for complaints made

about pay disparity and also in retaliation for her prior EEO complaint regarding

pay discrimination." (Doc. 12 at ,r 16).



       4
          The amended complaint's allegation that Fort Harrison had no sleep physician after Dr.
Alkazir found another position is contradicted by the allegations that both Dr. Thigpen and Dr.
Corzine practice 100% sleep medicine at Fort Harrison. The Court has done its best to resolve
this inconsistency while still accepting as true the factual allegations of the amended complaint.

                                         Page 4 of 18
        Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 5 of 18



      On July 5, 2018, the day Fort Harrison confirmed that Dr. Corzine would

not receive the panel's recommended pay adjustment, Dr. Corzine contacted the

EEO office to lodge an informal complaint.    (Doc. 12 at, 18; Doc. 15-2 at 2).

Dr. Corzine submitted her formal complaint to the VA's Office of Resolution

Management on October 10, 2018. (See Doc. 15-2). On March 21, 2019, Dr.

Corzine signed her sworn response to a questionnaire issued by the VA's Office of

Resolution Management. (Doc. 15-3 ). Question number 6 asked: "To your

knowledge, has this happened to anyone else (coworker) under the same or similar

circumstances? If yes, please identify him/her by name, job title and sex?" Dr.

Corzine responded: "Yes to me in 2014 management made the decision to pay

male physicians with less experience and less responsibility more money than me

as a female physician. I am concerned this incident is retaliation." Dr. Corzine

submitted a second sworn statement on August 28, 2019. (Doc. 20-2).

      The VA notified Dr. Corzine in a letter dated August 29, 2019, that her

original case and supplemental information had been referred to the Office of

Employment Discrimination and Complaint Adjudication (Employment

Discrimination Office). (Doc. 12 at, 19). Although there was no hearing or

discovery exchanged, Dr. Corzine received a Final Agency Decision on January

31, 2020. (Doc. 12 at,, 19 - 20).

                                    Page 5 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 6 of 18



      At some point in the fall of 2019, while Dr. Corzine was waiting for the

Final Agency Decision regarding the administrative complaint she filed in July of

2018, Fort Harrison posted a job for a sleep physician - i.e. someone who would

practice only sleep medicine. Fort Harrison offered the position to a male

physician (Dr. Bergman) at an annual wage of$275,000 with a recruitment bonus.

The human resources employee at Fort Harrison who prepared the pay

recommendation stated that Dr. Bergman would spend 51 % of his time doing ENT

work, even though the job posting indicated the advertised position was for sleep

medicine. Fort Harrison's Chief ofStaff(Dr. Maganito) participated in the

decision to hire Dr. Bergman and to pay him $275,000, even though he would be

working solely in the field of sleep medicine.

       On October 12, 2019, Dr. Bergman accepted the offer after confirming that

he would not be expected to provide ENT services. Dr. Bergman's medical

privileges, like Dr. Corzine's, are limited to sleep medicine and he has worked

100% in sleep medicine since his hiring date. After learning about this lawsuit,

Dr. Maganito attempted to force Dr. Bergman to obtain ENT privileges.

      As of October 2019, Dr. Corzine was paid an annual salary of$235,000 for

her work in sleep medicine. She also receives an additional $15,000 for her chief

duties. Dr. Corzine's biennial review process began in April of2020 and resulted

                                   Page 6 of 18
        Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 7 of 18



in a recommendation that Dr. Corzine's pay be increased to $280,340. Dr. White,

Dr. Corzine's supervising physician, signed the "Market Pay Review and

Approval Form" on May 5, 2020.

      On or near May 5, 2020, Dr. Maganito told Dr. Corzine that he supported

the pay increase to $280,000, inclusive of her $15,000 for additional duties as

Chief of Sleep Medicine. Dr. Corzine pointed out that she would still be earning

$10,000 less than Dr. Bergman for the same work, as his $275,000 salary did not

include an extra $15,000 because he was not the Chief of Sleep Medicine.

      On May 20, 2020, Dr. Maganito sent Dr. Corzine an internal message

indicating he knew she had filed a case and thought it was "unfortunate" and not

in keeping with what he expected based on their interactions. As of June 10,

2020, the date she filed the amended complaint, Dr. Corzine had received no

confirmation that her pay will increase to $280,000.

DISCUSSION

      Title VII Retaliation Claim

      The VA moves to dismiss Dr. Corzine's Title VII retaliation claim for lack

of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(l), arguing that she failed

to exhaust her administrative remedies as to that claim. The VA does not explain

why the Court should use the Rule 12(b)(l) rather than the Rule 12(b)(6) standard

                                    Page 7 of 18
           Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 8 of 18



in this case, given the Supreme Court's recent holding that Title VII's charge-

filing requirement is a mandatory claim processing rule rather than a jurisdictional

bar. Fort Bend County, Texas v. Davis, 139 S.Ct. 1843, 1852 (2019). 5

       This issue is important for purposes of the pending motion for two reasons.

While the party invoking federal jurisdiction always has the burden to establish

jurisdiction, Kingman ReefAtoll Invs. v. United States, 541 F.3d 1189, 1197 (9 th

Cir. 2008), failure to exhaust by complying with a mandatory claim processing

rule is an affirmative defense, shifting the burden to the defendant.

       The VA relies on documents submitted by Dr. Corzine during the

administrative process to support its claim that her Title VII retaliation claim

should be dismissed, which would be permissible were the Court deciding the

motion based on lack of subject matter jurisdiction. This Court may consider

uncontested documents incorporated in the complaint and documents subject to

judicial notice when considering a Rule 12(b)(6) motion to dismiss without

converting the motion to a motion for summary judgment. Lee v. City ofLos

Angeles, 250 F.3d 668, 688 (9th Cir. 2001).



       5
           The Court recognizes that the VA may have an argument that this case can be
distinguished from Davis case because the United States' waiver of sovereign immunity in Title
VII cases is limited to cases in which the plaintiffs have exhausted their administrative remedies.
It will nevertheless decide the issue based on Rule 12(b)(6), rather than Rule 12(b)(l).

                                          Page 8 of 18
        Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 9 of 18



      Dr. Corzine arguably incorporated the documents produced in the

administrative record in her complaint by alleging that she had exhausted her

administrative remedies and by submitting additional documents from the

administrative record. The parties appear to agree that the documents submitted

are authentic and were part of the administrative record. The Court therefore

considers those documents in ruling on the V A's motion to dismiss Dr. Corzine's

Title VII retaliation claim.

      The purpose of the exhaustion requirement is to ensure that the agency

charged with considering the EEO complaint has "an opportunity to investigate

the charge." Vasquez v. County ofLos Angeles, 349 F.3d 634, 644 (9 th Cir. 2003).

The VA argues that the Court should only consider the statements made by Dr.

Corzine in her formal complaint (Doc. 15-2) and not statements made in her

March 21, 2019, written and sworn response to an EEO questionnaire (Doc. 15-3),

which it refers to as a "pre-complaint questionnaire" (Doc. 15 at 7) or statements

made in her August 28, 2019, sworn statement.

      Whether Dr. Corzine submitted her sworn statements before or after she

submitted her formal complaint is irrelevant, so long as the entity charged with

investigating her complaint received the sworn statements before making a final

decision. Dr. Corzine alleges that she was informed in a letter dated August 29,

                                   Page 9 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 10 of 18



2019 that her "original case and the additional supplemental information" had

been referred to the Employment Discrimination Office. (Doc. 12 at ,i 19). That

allegation is sufficient at this stage in the proceeding to allow the Court to infer

that the Employment Discrimination Office was provided with her sworn

statements in addition to her formal complaint.

      The fact that the Employment Discrimination Office failed to address Dr.

Corzine's Title VII retaliation claim "has no bearing on whether [Dr. Corzine] has

exhausted her administrative remedies with regard to that claim." B.K.B. v. Maui

Police Dep 't, 276 F.3d 1091, 1099 (9 th Cir. 2002). The issue is whether Dr.

Corzine's Title VII retaliation claim is reasonably related to claims she made in

her formal complaint and sworn statements. Vasquez, 349 F.3d at 644. In

deciding that issue the Court "may consider 'such factors as the alleged basis of

the discrimination, dates of discriminatory acts specified within the charge, and

any locations at which discrimination is alleged to have occurred."' Id. (quoting

B.K.B., 276 F.3d at 1100).

      It appears to the Court that Dr. Corzine may be attempting to state multiple

claims for Title VII retaliation in ,i 45 of her amended complaint. The Court

agrees with the VA that Dr. Corzine cannot assert a retaliation claim based on

alleged retaliatory conduct that occurred while the Employment Discrimination

                                    Page 10 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 11 of 18



Office was considering her EEO claim and in response to that claim. She should

have submitted a separate EEO claim to as to such conduct. See Vasquez, 349

F.3d at 645.

      The Court cannot grant the VA's motion to dismiss Dr. Corzine's Title VII

retaliation claim in its entirety because she arguably exhausted her administrative

remedies as to her claim that Fort Harrison retaliated against her for the EEO

complaint she filed before the 2016 Biennial Compensation Panel review by

refusing to raise her salary following both the 2016 and 2018 reviews, even

though the Panel recommended that she be given a raise. Dr. Corzine referred to

her concern that management's 2016 and 2018 decisions not to raise her salary

may have been retaliation for what happened after management's 2014 decision

"to pay male physicians with less experience and less responsibility more money"

than Dr. Corzine. (See Doc. 15-3 at 5, response to question 16). Although Dr.

Corzine does not specifically refer to her pre-2016 EEO complaint in her 2018

EEO complaint, an investigation should have revealed the existence of such a

complaint.

      Equal Pay Act Claim

      Dr. Corzine having conceded that the United States Court of Federal Claims

(the Court of Federal Claims) has exclusive jurisdiction over her Equal Pay Act

                                   Page 11 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 12 of 18



claim, the only issue to be resolved is whether Dr. Corzine's Equal Pay Act claim

should be dismissed or transferred to the Court of Federal Claims. Dr. Corzine

argues that the claim should be transferred under 28 U.S.C. § 1631 because a

transfer is in the interests of justice. The VA opposes Dr. Corzine's motion to

transfer and asks the Court to grant its motion to dismiss because Dr. Corzine's

Equal Pay Act claim is barred by 28 U.S.C. § 1500.

      Section 1500 deprives the CourtofFederal Claims of jurisdiction "of any

claim for or in respect to which the plaintiff or his assignee has pending in any

other court any suit or process against the United States or any person who, at the

time when the cause of action alleged in such suit or process arose, was, in respect

thereto, acting or professing to act, directly or indirectly under the authority of the

United States." The VA has not moved to dismiss Dr. Corzine' s Title VII claim

or her Equal Pay Act retaliation claim and the Court is denying the VA's motion to

dismiss her Title VII retaliation claim, which means that if the Court were to

transfer her Equal Pay Act claim, she would have claims against the VA pending

in this case and a claim pending against the United States in the Court of Federal

Claims.

      This Court cannot simply transfer Dr. Corzine's Equal Pay Act claim and

allow the Court of Federal Claims to decide whether it has jurisdiction to consider

                                    Page 12 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 13 of 18



whether it should dismiss Dr. Corzine's Equal Pay Act claim based on the

jurisdictional bar raised by 28 U.S.C. § 1500. The Ninth Circuit held in Temengil

v. Trust Territory ofPac. Islands, 881 F .2d 64 7, 655 (9 th Cir. 1989) that a federal

district court cannot rely on 28 U.S.C. § 691 to transfer a claim to the Court of

Federal Claims unless the Court of Federal Claims has jurisdiction.

      Dr. Corzine's reliance on McGuire v. United States to argue that this is

merely a procedural issue is misplaced. In that case, the Ninth Circuit found that

the Tucker Act does not "preclude district court jurisdiction over [a plaintiff's]

takings claim, so long as there is an independent waiver of sovereign immunity

and grant of federal court jurisdiction." 550 F.3d 903, 911 (9 th Cir. 2008).

McGuire relied on the bankruptcy code to establish federal court jurisdiction for

his takings claim and the Ninth Circuit found that the United States had waived

sovereign immunity to the extent that McGuire could proceed with the takings

claim, but had asserted its right to have that claim decided by the Court of Federal

Claims rather than a federal district court. Id. The issue in this case is not which

court has jurisdiction, which is a procedural issue; the issue is whether the Court

of Federal Claims'sjurisdiction is barred by 28 U.S.C. § 1500.

      Congress enacted § 1500 to prevent plaintiffs from seeking monetary relief

from the United States in the Court of Federal Claims while seeking tort relief

                                    Page 13 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 14 of 18



from government officials in other courts. United States v. Tohono O 'Odham

Nation, 536 U.S. 307,311 (2011). In Tohono, the Supreme Court considered

"what it means for two suits to be 'for or in respect to' the same claim" for

purposes of28 U.S.C. § 1550, 563 U.S. 307,311 (2011). The Supreme Court held

that "the substantial overlap in operative facts between" two cases filed by the

Tohono O'Odham Nation (the Nation), one in federal district court and one in the

Court of Federal Claims, precluded jurisdiction in the Court of Federal Claims. Id.

at 318. The Nation filed the suit against the United States in the Court of Federal

Claims the day after it filed suit against various federal officials in the United

States District Court for the District of Columbia, alleging that those officials

violated their fiduciary duty to the Nation with respect to tribal assets held in trust

by the United States. Id. at 310. The complaint filed in District Court requested

injunctive relief and an accounting. Id. The complaint filed in the Court of

Federal Claims "described the same trust assets and the same fiduciary duties" as

the complaint filed in District Court and requested money damages based on

"almost identical violations of fiduciary duty" alleged in the District Court

complaint. Id.    After comparing the allegations of the two complaints, the Court

of Federal Claims granted the government's motion to dismiss. See The Tohono

O'Odham Nation v. United States, 79 Fed. Cl. 645 (2007).

                                    Page 14 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 15 of 18



      The courts regularly faced with deciding issues whether § 1500 applies "use

a two-step inquiry ... First, there must be 'an earlier-filed suit or process pending

in another court. Second, 'the claims asserted in the earlier-filed case [must be]

for or in respect to the same claim(s) asserted in the later filed Court of Federal

Claims action." Philbert v. United States, 779 F. App'x 733, 736 (Fed. Cir.)(per

curiam)(intemal citations omitted). Were this Court to grant Dr. Corzine's request

to transfer her Equal Pay Act claim without dismissing her other claims, those

claims would remain pending in this Court, and the Court of Federal Claims would

compare the operative facts alleged in the amended complaint in support of each

of those claims and dismiss her Equal Pay Act claim if any of the operative facts

supporting any of those claims overlapped with the operative facts of her Equal

Pay Act claim.

      The Philbert case is particularly helpful because it is similar to the instant

case. Mr. Philbert, who was employed by the VA in a medical center in California

filed a pro se complaint in the United States District Court for the Central District

of California. After the district court dismissed some of his claims, Mr. Philbert

filed a second amended complaint asserting "five claims: (1) disparate treatment

based on national origin in violation of Title VII; (2) creation of a hostile work

environment in violation of Title VII; (3) retaliation for filing an EEOC complaint

                                    Page 15 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 16 of 18



in violation of Title VII; (4) disparate treatment based on sex in violation of Title

VII; and (5) wage discrimination in violation of the Equal Pay Act." Id. at 735.

Once Mr. Philbert established that his Equal Pay Act claim exceeded $10,000, the

district court granted Mr. Philbert's motion and transferred his Equal Pay Act

claim to the Court of Federal Claims. The Court of Federal Claims then granted

the government's motion to dismiss pursuant to 28 U.S.C. § 1500, and Mr.

Philbert appealed. Id.

      The Federal Circuit found that the first step of its two-step analysis was

satisfied because Mr. Philbert's Equal Pay Act claim was filed at the time it was

transferred and his related claims remained pending in district court. Id. at 736.

The Federal Circuit found that the second step was satisfied because Mr. Philbert's

Equal Pay Act claim relied "on substantially the same operative facts as his Title

VII claim filed in the Central District of California." Id. Although the Federal

Circuit acknowledged that one of Mr. Philbert's pending claims in the district

court differed from his Equal Pay Act claim because it "alleged retaliatory action

for filing an EEOC complaint," the Federal Circuit affirmed the Court of Federal

Claims because "another of his Title VII claims relies on alleged disparate

treatment on the basis of sex," which was the basis for Mr. Philbert's Equal Pay

Act Claim.

                                    Page 16 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 17 of 18



      Dr. Corzine chose to file an amended complaint rather than responding to

the VA's first motion to dismiss. She chose to include her Equal Pay Act claim in

her amended complaint, even though she had been put on notice that this Court's

jurisdiction over Equal Pay Act claims does not extend to claims over $10,000.

The Court agrees with Dr. Corzine that the operative facts added to her amended

complaint to support her "separate claim" for retaliation based on her filing of an

Equal Pay Act claim are different from her Equal Pay Act claim. Her amended

complaint, however, contains both a Title VII claim and a Title VII retaliation

claim supported by at least some of the same operative facts that support her Equal

Pay Act claim.

CONCLUSION & ORDER

      The Court sympathizes with Dr. Corzine's predicament here, which

prevents her from filing all of her related claims at the same time and in the same

court. Dr. Corzine made the choice to accept employment with the federal

government and the federal government is entitled to assert its sovereign immunity

even when its immunity leaves an individual with no remedy or forces that

individual to elect between remedies at the time of filing a complaint. Dr. Corzine

may be able to amend her complaint again or resolve her claims before this Court

and file her Equal Pay Act claim in the Court of Federal Claims at some point.

                                   Page 17 of 18
       Case 6:20-cv-00024-CCL Document 27 Filed 09/09/20 Page 18 of 18



      IT IS HEREBY ORDERED that Defendants' "Partial Motion to Dismiss"

(Doc. 14) is DENIED as to Count II and GRANTED as to Count III. Count III is

dismissed without prejudice.

      IT IS FURTHER ORDERED that Plaintiffs motion to transfer (Doc. 18) is

DENIED.

      Dated this   L;:::,tAday of September, 2020.




                                    Page 18 of 18
